Citation Nr: 1718685	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  11-13 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of mild traumatic brain injury (TBI).

2.  Entitlement to an initial compensable rating for chronic posttraumatic headaches associated with TBI.

3.  Entitlement to an initial compensable rating for allergic rhinitis.

4.  Entitlement to an initial compensable rating for spinal stenosis, mild C3-C4, borderline C4-C6 with small disc herniation C5-C6 with left C6 root encroachment, small disc herniation C6-C7 with straightening of normal lordotic curve.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for trigger finger of the right little finger.

8.  Entitlement to service connection for asthma.

9.  Entitlement to service connection for right eye disability.

10.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to July 1987. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating actions dated in October 2009, February 2010, April 2010, April 2012 and December 2014 of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The October 2009 rating decision, in pertinent part, denied service connection for hearing loss, tinnitus and trigger finger of the right little finger.  The February 2010 rating decision granted service connection for TBI and assigned a noncompensable rating, effective September 25, 2008, granted service connection for headaches and assigned a noncompensable rating, effective September 25, 2008, and denied service connection for a right eye disability.  The April 2010 rating decision granted service connection for allergic rhinitis and assigned a noncompensable rating, effective January 10, 2010, and denied service connection for asthma.  The April 2012 rating action granted service connection for depressive disorder, but denied service connection for sleep apnea and posttraumatic stress disorder (PTSD).  Finally, the December 2014 rating decision effectuated the award of service connection for spinal stenosis of the cervical spine and assigned a noncompensable rating, October 17, 2008.  As discussed further below, the Veteran submitted a notice of disagreement with respect to the rating assigned.  However, the RO has not issued a statement of the case.  

In April 2011, the Veteran testified at a personal RO hearing.  Subsequently, in May 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at the RO.  The transcripts of the hearings have been associated with the Veteran's electronic record.

In November 2014, the Board remanded the case for further development.  The case has now been returned for appellate review.

The issue of entitlement to service connection for PTSD was also on appeal and remanded by the Board.  However, in a September 2015 rating decision, the RO granted service connection for PTSD; representing a full grant of the benefit sought on appeal. 

Moreover, in its prior remand, the Board determined that the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was not currently before the Board as the Veteran had not alleged that he was unemployable due to his service-connected disabilities on appeal.   However, in an April 2016 rating decision, the RO awarded a TDIU, effective November 19, 2914, based on the Veteran's service-connected disorders.  As the RO has separately adjudicated and awarded this matter and the Veteran has not appealed this decision, this issue is not currently before the Board.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim); also see Locklear v. Shinseki, 24 Vet. App. 311 (2011) (holding it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims).  

Additional evidence has been associated with the record that has not been considered by the Agency of Original Jurisdiction (AOJ).  However, in January 2017 and March 2017 statements, the Veteran's representative waived AOJ review of such evidence.  As such, the Board may properly consider this evidence.  

The issues of entitlement to service connection for hearing loss, tinnitus, asthma and sleep apnea as well as entitlement to an initial compensable rating for spinal stenosis, mild C3-C4, borderline C4-C6 with small disc herniation C5-C6 with left C6 root encroachment, small disc herniation C6-C7 with straightening of normal lordotic curve are addressed in the REMAND portion of the decision below and are REMANDED to the (AOJ).


FINDINGS OF FACT

1.  Since VA received his initial claim on September 25, 2008, the Veteran's residuals of mild TBI have been manifested by subjective complaints of headaches, but have not been manifested by a level of severity higher than "1" for any facet due to cognitive impairment and subjective symptoms.
   
2.  Since VA received his initial claim on September 25, 2008, the Veteran's chronic posttraumatic headaches have not been productive of characteristic prostrating attacks occurring on average once a month over the last several months.

3. Since VA received his initial claim on January 1, 2010, the Veteran's allergic rhinitis has not resulted in greater than 50 percent obstruction of the nasal passage on both sides, the complete obstruction of the nasal passage on one side, or polyps.

4.  Trigger finger of the right little finger was not shown during service or for many years following discharge from active service, and such disorder is not etiologically related to service.

5.  The Veteran's current right eye symptoms have been attributed to refractive errors and there is no evidence of aggravation or an additional disability of the eyes superimposed on such refractive errors that is related to military service.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 10 percent, but no higher, for TBI have been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Codes 8045-9304 (2008), Diagnostic Code 8045 (2016).

2.  The criteria for an initial compensable rating for headaches have not been met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159 , 4.124a, Diagnostic Codes 8100 (2016).

3.  The criteria for an initial compensable rating for allergic rhinitis have not been met. 38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.97, Diagnostic Code 6522 (2016).

4.  The criteria for a grant of service connection trigger finger of the right little finger have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

5.  The criteria for a grant of service connection for right eye disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).


II.  Higher Rating Claims

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

TBI

The Veteran's residuals of mild TBI is rated under 38 C.F.R. § 4.124a, Diagnostic Codes 8045.  

Traumatic brain disease was previously rated under Diagnostic 8045, which provided that purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., will be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8911).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under diagnostic code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma. 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008). 

The protocol for traumatic brain injuries (TBIs) were revised shortly after the Veteran filed his claim for service connection.  See 73 Fed. Reg. 54,693 (Sept. 23, 2008).  The effective date for these revisions is October 23, 2008.  See 38 C.F.R.  § 4.124, Note (5).  For a claim, as here, received by VA prior to that effective date, a Veteran is to be rated under the old criteria preceding that date, but under the new criteria or the old criteria, whichever are more favorable, from that date onwards.  The claim is to be rated under the old criteria unless applying the new criteria results in a higher disability rating.  See VBA Fast Letter 8-36 (October 24, 2008).

Revised Diagnostic Code 8045 states there are three main areas of dysfunction that may result from TBIs and have profound effects on functioning:  cognitive (which is common in varying degrees after a TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." 

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table. 

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." 

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations. 

Consider the need for SMC for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  Evaluation of Cognitive Impairment and Subjective Symptoms: the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of a TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows:  0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet. 

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition. 

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation. 

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045. 

Note (5): A veteran whose residuals of a TBI are rated under a version of § 4.124a, diagnostic code 8045, in effect before October 23, 2008 may request review under diagnostic code 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under Diagnostic Code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 CFR 3.114, if applicable. 38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008). 

The TBI table provides as follows:

Facet 1: Memory, Attention, Concentration, Executive Functions

0: No complaints of impairment of memory, attention, concentration, or executive functions.

1: A complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.

2: Objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.

3: Objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment.

Total: Objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment.

Facet 2: Judgment

0: Normal

1: Mildly impaired judgment. For complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.

2: Moderately impaired judgment. For complex or unfamiliar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although has little difficulty with simple decisions.

3: Moderately severely impaired judgment. For even routine and familiar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.

Total: Severely impaired judgment. For even routine and familiar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision. For example, unable to determine appropriate clothing for current weather conditions or judge when to avoid dangerous situations or activities.

Facet 3: Social Interaction

0: Social interaction is routinely appropriate.

1: Social interaction is occasionally inappropriate.

2: Social interaction is frequently inappropriate.

3: Social interaction is inappropriate most or all of the time.


Facet 4: Orientation

0: Always oriented to person, time, place, and situation.

1: Occasionally disoriented to one of the four aspects (person, time, place, situation) of orientation.

2: Occasionally disoriented to two of the four aspects of orientation or often disoriented to one aspect of orientation.

3: Often disoriented to two or more of the four aspects of orientation.

Total: Consistently disoriented to two or more of the four aspects of orientation.

Facet 5: Motor Activity (with intact motor and sensory system)

0: Motor activity normal.

1: Motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function).

2: Motor activity mildly decreased or with moderate slowing due to apraxia.

3: Motor activity moderately decreased due to apraxia.

Total: Motor activity severely decreased due to apraxia.

Facet 6: Visual Space Orientation

0: Normal.

1: Mildly impaired. Occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions. Is able to use assistive devices such as global positioning system (GPS).

2: Moderately impaired. Usually gets lost in unfamiliar surroundings, has difficulty reading maps, following directions, and judging distance. Has difficulty using assistive devices such as GPS. 

3: Moderately severely impaired. Gets lost even in familiar surroundings, unable to use assistive devices such as GPS.

Total: Severely impaired. May be unable to touch or name own body parts when asked by the examiner, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment.

Facet 7: Subjective Symptoms

0: Subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples are: mild or occasional headaches, mild anxiety.

1: Three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light.

2: Three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships. Examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision, headaches requiring rest periods during most days.


Facet 8: Neurobehavioral Effects

0: One or more neurobehavioral effects that do not interfere with workplace interaction or social interaction. Examples of neurobehavioral effects are: irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability. Any of these effects may range from slight to severe, although verbal and physical aggression are likely to have a more serious impact on workplace interaction and social interaction than some of the other effects.

1: One or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them.

2: One or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them.

3: One or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others. 

Facet 9: Communication

0: Able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language.

1: Comprehension or expression, or both, of either spoken language or written language is only occasionally impaired. Can communicate complex ideas.

2: Inability to communicate either by spoken language, written language, or both, more than occasionally but less than half of the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half of the time. Can generally communicate complex ideas.

3: Inability to communicate either by spoken language, written language, or both, at least half of the time but not all of the time, or to comprehend spoken language, written language, or both, at least half of the time but not all of the time. May rely on gestures or other alternative modes of communication. Able to communicate basic needs.

Total: Complete inability to communicate either by spoken language, written language, or both, or to comprehend spoken language, written language, or both. Unable to communicate basic needs. 

Facet 10: Consciousness

Total: Persistently altered state of consciousness, such as vegetative state, minimally responsive state, coma.

The Board further notes that hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2016).  The hyphenated disability will be rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27 (2016).

The Veteran filed his claim for service connection in September 2008.  He was afforded a VA examination in November 2009.  The claims file was reviewed.  The examiner observed that the Veteran suffered a mild chronic brain injury with mild concussion in November 1984 when he fell from a maintenance platform.  There was no loss of consciousness, but he was confused for a few minutes due to mild concussion.  He was blind following the fall for 2 to 3 minutes.  He also experienced chronic posttraumatic headaches twice per week.  The examiner found that the Veteran satisfied the criteria for mild TBI.  The examiner noted the TBI diagnostic criteria:  Traumatically induced physiologic disruption of brain function as indicated by at least one of the following: A. Any period of loss of consciousness:  There was no loss of consciousness.  B. Any loss of memory for events immediately before or after the accident: The Veteran does not satisfy the criteria.  There was no posttraumatic amnesia.  C. Any alteration in mental state at the time of the accident: He was confused for 15 minutes. D. Focal neurologic deficits that may or may not be transient - dizziness/vertigo/n/v:  He developed a bilateral occipital headache that lasted for 3 days.  He had neck and thoracic and lumbar back pain.  2. Severity of the injury does not exceed:  A. Loss of consciousness of 30 min.  There was no loss of consciousness.  B. GCS score of 13-15 after 30 min.  The Glasgow coma scale was not formally measured, but can be estimated to have been 15 after 30 minutes.  C. Post-traumatic amnesia of 24 hr.  There was no posttraumatic amnesia.  The examiner found the TBI to be mild.  The Veteran did not exhibit any post traumatic encephalopathy or permanent brain damage.

VA clinical records include a March 2010 neurology consult by the same VA examiner.  The Veteran reported frequent moderate to severe headaches twice per week.  The pain was throbbing and aching and occurred in the bilateral occipital regions and radiated to involve the bilateral frontal areas of his head.  There was no associated loss of vision, visual hallucinations or paresis.  Occasionally, the occiput of his head became numb bilaterally during the headaches.  Rarely, he has had numbness of his right cheek during the headaches.  There was no paresthesias, nausea or vomiting.  The headaches occurred 6 to 8 times per month or twice per week. The pain was grade 7 to 8, on a pain scale of zero to 10.  The duration of the headaches was one to three days.  The headaches improved by taking 2-3 800-mg tablets of ibuprofen and by sleep.  The headaches were associated with chronic dull, aching, bilateral posterior neck pain.  On examination, intellect, judgment, insight, attention, conversation, memory and concentration were all normal.  Recall was 4/5 objects immediately.  His score was 28 of a possible 30 points on the Mini-Mental Status exam (MMSE). There were slight deficits in immediate recall, and he could not perform verbal calculations.  A contemporaneous CT of the head showed no acute intracranial abnormality.  Follow up VA clinical records continue to document the same findings. 

The Veteran was afforded another VA examination in June 2013.  The claims file was reviewed.  The examiner noted diagnoses of TBI and chronic posttraumatic headaches of the muscle tension type and secondary migraine.  The examiner observed a complaint of mild memory loss, but the Veteran's judgment was normal.  The Veteran was always oriented to person, time, place and situation.  His motor activity and visual spatial orientation were normal.  The Veteran had subjective symptoms that did not interfere with work, instrumental daily activities, work, family or other close relationships.  The Veteran also had one or more neurobehavioral effects that did not interfere with workplace interaction or social interaction.  He was able to communicate by spoken and written language (expressive communication) and to comprehend spoken and written language.  He had normal consciousness.  Residuals of TBI were headaches and mental disorder.  The Veteran did not have any scars.  The examiner observed that the Veteran had PTSD, dysthymia, insomnia, sleep apnea, cannabis dependence, obesity and pain.  

Cranial nerves were grossly intact and deep tendon reflexes were normal.  Sensation was intact.  There were no involuntary movements and cerebellar signs were normal.  The Veteran's gait was also normal.  The Veteran found no functional impact on the Veteran's ability to work.  

Initially, the Board observes that the evidence clearly shows that the Veteran has had subjective complaints of headaches since the date of award of service connection for TBI.  In turn, a 10 percent rating under the prior Diagnostic Code 8045 for traumatic brain disease is warranted.  Again, this code clearly states that purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304.  In turn, the Veteran's TBI symptoms warrant a 10 percent rating under the prior Diagnostic Code 8045-9034 for subjective complaints of headaches, effective September 25, 2008.  
 
Nevertheless, a higher rating under the old criteria prior to October 23, 2008 is not warranted as the rating criteria clearly states that purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304 and will not be combined with any other rating for a disability due to brain trauma.  Again, ratings in excess of 10 percent for brain disease due to trauma under diagnostic code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  As the medical evidence clearly shows only subjective complaints and no sign of dementia, a higher rating is not warranted under the old criteria for traumatic brain injury.  

Moreover, the Board finds that an initial disability rating in excess of 10 percent for TBI is also not warranted under the current rating criteria.  Initially, the Board notes that the Veteran has already been awarded a separate rating for his diagnosed psychiatric disorder.  As the Veteran did not appeal the rating assigned, this disability is not currently before the Board.  

With respect to the first facet, memory, attention, concentration, and executive functions, the examiner who performed the November 2009 VA examination found no evidence of memory loss.  Moreover, VA clinical records also show that the Veteran's memory was normal.  However, the most recent July 2013 VA examination showed complaints of mild memory loss.  Viewing the evidence in its entirety, the Board finds that a level of impairment of 1 is appropriate for the facet of memory, attention, concentration, and executive functions, evidenced by the Veteran's complaint of mild loss of memory without objective evidence on testing.

Regarding the second facet, judgment, the Board finds that a level of impairment higher than 0 was not evident during the appeal period.  The Veteran's judgment was deemed normal during the November 2009 and July 2013 examinations, and there was no indication to the contrary in treatment notes. 

With regard to the third facet, social interaction, the Board finds that a level of impairment greater than a 0 is not demonstrated by the evidence of record.  Again, the July 2013 examination showed that social interaction was routinely appropriate. 

Concerning the fourth facet, orientation, the Board finds that a level of impairment greater than 0 was not shown during any portion of the appeal period, as the medical evidence shows that the Veteran was always oriented to person, time, place, and situation.

For the fifth facet, motor activity (with intact motor and sensory system), the Board concludes that an impairment level greater than 0 is not applicable, as again the most recent VA examiner found the Veteran's motor activity to be normal.  The remaining medical evidence is also silent with respect to any deficits in motor activity.  

With respect to the sixth facet, visual special orientation, the Board again finds that an impairment level greater than 0 is not applicable, as the evidence of record does not suggest, and the Veteran did not contend, that such was impaired to any degree. In fact, the most recent VA examiner found that his visual spatial orientation was normal.

Regarding facet seven, subjective symptoms, the Board acknowledges the Veteran's  many complaints of headaches throughout the period on appeal.  Moreover, the July 2013 examiner opined that the Veteran demonstrated subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships, such as occasional headaches.  Nonetheless, because the criteria for a level of impairment of 0 includes the aforementioned symptoms, the Board finds that a level of impairment greater than 0 is not for application.  Moreover, at the VA examinations, the Veteran did not report daily headaches, but rather indicated that headaches occurred three to four times per week. 

As to facet eight, neurobehavioral effects, the Board concludes that a level of impairment greater than 0 is not applicable, as the evidence of record shows that the Veteran's neurobehavioral effects do not interfere with workplace interaction or social interaction.

For the ninth facet, communication, a level of impairment greater than 0 has not been shown.  The most recent VA examiner found that the Veteran was able to communicate and comprehend spoken and written language.  Further, the Veteran never reported having any communication problems. 

Finally, for the tenth facet, consciousness, a "total" level of impairment, which indicates a persistently altered state of consciousness, was neither shown by the evidence of record, nor asserted by the Veteran.  Each VA examiner noted his state of consciousness as normal.

Accordingly, after review of the impairment levels assigned under the TBI table, the Board finds that an impairment level greater than 1 was not assigned at any time during the appeal period.  Thus, the 10 percent disability rating for TBI assigned herein appropriately reflects the Veteran's highest assigned impairment level.

The Board also finds that the lay and medical evidence of record does not demonstrate the Veteran's need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance, being housebound, etc.  See 38 C.F.R. § 4.12a  (2016).

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his service-connected TBI.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal have been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected TBI; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  

In sum, the Board finds that an initial 10 percent rating, but no higher, for TBI is  warranted, effective September 25, 2008.  Nevertheless, the Board finds that the preponderance of the evidence is against a higher rating.  In denying a higher rating, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against a higher, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Headaches

The RO has also assigned a separate, noncompensable rating for the Veteran's headaches associated with his TBI under Diagnostic Code 8100, which addresses migraines.  A 10 percent rating is assigned for migraines with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent rating is assigned for migraines with characteristic prostrating attacks occurring on an average once a month over last several months.  A 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

The November 2009 examiner noted that the Veteran's headaches occurred twice per week, and the duration was one to two days.  However, they were not incapacitating and were partially controlled with ibuprofen and sleep.  

At the July 2013 examination, the Veteran reported the headache condition was stable.  The pain started in the occipital area and traveled to the frontal area.  The headaches were present 3-4 times per week, for usually 2-4 hours.  He called this headache a tension headache.  About four times per month, the tension headache became a migraine. He stated that the pain became sharp with pounding along the
sides of the head.  He took up to six ibuprofen 800 mg/day when he had a headache and would lie down.  If he could sleep, then 75 percent of the time, the headache would be gone when he awoke.  He believed the headaches were related to the neck condition/neck tension and had been recommended for trigger point injections.  When he had a migraine headache, he preferred to be alone.  The Veteran did not have characteristic prostrating attacks of migraine or non-migraine headache pain.  There were no other pertinent findings and the Veteran's headache condition did not impact his ability to work.  

Although documenting complaints of headaches, VA clinical records are also silent with respect to any prostrating attacks.  

Most recently, the Veteran was afforded a VA examination in March 2016.  The Veteran's electronic record was reviewed.  The Veteran denied any changes since the prior July 2013 examination.  The Veteran reported constant head pain that was pulsating or throbbing.  He had pain on both sides of the head.  The Veteran also experienced nausea, sensitivity to light and sound.  The headache pain lasted one to two days.  Again, the Veteran did not have characteristic prostrating attacks of migraine or non-migraine headache pain.  As noted in the prior examination, there were no other pertinent findings and the Veteran's headache condition did not impact his ability to work.  

Initially, as noted above, the Veteran is now receiving a 10 percent rating for his headaches under the prior rating for TBI. In this case, to award the Veteran another 10 percent rating based on his headaches symptoms under Diagnostic Code 8100 would entail compensating the Veteran twice for the same symptoms.  See 38 C.F.R. § 4.14.  Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other.  

Nevertheless, the Board must still determine whether a rating in excess of the currently assigned 10 percent under Diagnostic Code 8100 is warranted.  Although the Veteran may suffer headaches on a frequent basis, the evidence is against a finding that the attacks are characteristic prostrating attacks.  The rating criteria under Code 8100 look not only to frequency, but also to the severity of the headaches.  The Veteran's descriptions do not appear to show characteristic prostrating attacks averaging once a month over the last several months.  Importantly, the July 2013 and March 2016 VA examiners clearly found that the Veteran did not have characteristic prostrating attacks of migraine or non-migraine headache pain.  After reviewing the totality of the evidence, the Board is left with the impression that the headaches do not actually result in prostrating attacks that occur at least once a month to warrant a higher disability rating.

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his service-connected headaches.  Again, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected headaches; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  

In sum, the Board finds that an initial compensable rating for headaches under Diagnostic Code 8100 is not warranted.  In denying a higher rating, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Allergic Rhinitis

The Veteran is service-connected for allergic rhinitis, which has been evaluated as noncompensable.  Under 38 C.F.R. § 4.97, Diagnostic Code 6522, allergic or vasomotor rhinitis without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side warrants a 10 percent rating.  Allergic or vasomotor rhinitis with polyps results in a maximum 30 percent rating.

The Veteran was afforded a respiratory examination in April 2010.  The Veteran reported itchy swelling eyes, clear sinus drainage and sneezing, which were worse in spring with excessive pollen.  Current rhinitis symptoms were nasal congestion, excess nasal mucous, itchy nose, watery eyes and sneezing.  On examination, there was zero percent left nasal obstruction and 20 percent right nasal obstruction.  There were no nasal polyps present.  Further, there was no septal deviation, permanent hypertrophy of turbinates, rhinoscleroma, tissue loss, scarring or deformity of the nose.  There was no evidence of Wegener's granulomatosis or granulomatous infection.  There was a mild effect on chores, recreation and exercise; and a moderate effect on sports.  There was no effect on shopping, traveling, feeding, bathing, dressing, toileting or grooming.  

The Veteran was afforded another VA examination in June 2013.  The Veteran reported watery eyes, irritation and nasal congestion that is worse in the Spring.  On examination, there was not greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis.  There was no complete obstruction, permanent hypertrophy of nasal turbinates and nasal polyps or granulomatous conditions.  The Veteran's condition did not impact his ability to work.  The examiner concluded that there was no clinical evidence to support the Veteran's complaints of eye
irritation, watery eyes.  There was no nasal obstruction.  Moreover, review of VA pharmacy reports do not support the daily use of Loratadine as the prescription was discontinued in July 2012 and again prescribed in October 2012, but not filled until June 2013 and the flunisolide nasal spray was prescribed in March 2013 and filled in June 2013.

While VA clinical records document treatment for allergic rhinitis, these records show at most only slight obstruction of the nasal passage and are silent with respect to any findings of 50 percent or greater nasal obstruction or polyps.  

Based on the foregoing, the Board finds that a compensable rating is not warranted for allergic rhinitis.  In this regard, the Veteran's allergic rhinitis does not result in greater than 50 percent obstruction of the nasal passage on both sides, the complete obstruction of the nasal passage on one side, or polyps.  VA examinations do not show that the Veteran's symptoms more nearly approximate the criteria for a 10 percent rating, as they do not show 50 percent obstruction of both nostrils,  complete obstruction of one nostril, or polyps.  A compensable rating under other diagnostic codes pertaining to the nose and throat is also not warranted as there is no objective medical evidence of any other disorders of the nose and throat.  

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his service-connected allergic rhinitis.  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected allergic rhinitis; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  

In sum, the Board finds that an initial compensable rating for allergic rhinitis is not warranted.  In denying a higher rating, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against a higher or an additional separate rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

III.  Service Connections Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In the instant case, the Veteran's trigger finger of the right little finger and right eye disability are not diseases enumerated under 38 C.F.R. § 3.309(a) and, thus, service connection may not be established based on pertinent symptomatology alone.  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability. 38 C.F.R. § 3.310(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Trigger Finger of the Right Little Finger

The Veteran is seeking service connection for trigger finger of the right little finger.  The Veteran asserts that his trigger finger is due to an injury to his right hand when it was pinched in a hand break requiring stitches.  

Service treatment records document a laceration of the right palm in April 1986.  However, the Veteran's service examination prior to discharge dated in May 1987 showed that the Veteran's upper extremities were evaluated as normal.  There was no mention of any right hand disorder.  In his contemporaneous medical history, the laceration of the right hand was noted; however, there was no mention of trigger finger of the right little finger. 

Post-service, the Veteran was afforded a VA examination in March 2009.  On examination of the right little finger, there was no objective evidence of pain on active motion or limitation of motion.  Contemporaneous x-rays of the right hand were normal.  However, the examiner diagnosed trigger finger of the right little finger and found that it was not caused by or a result of the right hand injury sustained on active duty military service.  The examiner rationalized that a trigger finger developed when a tendon cannot glide within its sheath because of a thickening or nodule that catches it preventing smooth extension of the finger.  The Veteran pinched his hand in service sustaining a laceration of the palm below his index long finger.  There is no scientific or medical literature that links a laceration of the lateral palm to a trigger finger in the little finger.  The Veteran had no evidence of trigger finger while on active duty.  

In the November 2014 remand, the Board directed the AOJ to afford the Veteran another VA examination if additional VA treatment records showed findings of trigger finger of right little finger.  Although the evidence failed to show any such findings, the Veteran was afforded another VA examination.  On examination in July 2015, examination of the right little finger was normal and the examiner found that there was no current diagnosis.  

Although the recent medical evidence shows that the Veteran does not have a current diagnosis of trigger finger of little finger, the March 2009 VA examination did diagnose such disorder.  Importantly, the requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007.  As such, the element of a current diagnosis is satisfied.  Nevertheless, based on the medical evidence of record, the Board must find that, as there is no evidence of trigger finger of the right little finger in service or for many years after service, service connection is not warranted.  Again, although there is an incident of a right hand laceration in service, service treatment records are completely silent with respect to any findings of trigger finger of the right little finger.  

Importantly, the March 2009 VA examiner found that the Veteran's trigger finger of the right little finger was not related to service and provided a detailed rationale for this opinion.  There is no competent medical evidence of record to refute this opinion.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Moreover, the examination report shows that the examiner reviewed the Veteran's record and elicited a thorough medical history.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  As such, the Board finds that the examination is sufficient for appellate review and of high probative value.  Further, as there has been no objective finding of arthritis, continuity of symptoms is not sufficient to establish service connection.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Board observes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In the instant case, the Veteran is competent to report injuries and/or symptoms in service as well as any symptomatology since service.  Moreover, the Board has no reason to doubt his credibility.  However, he is not competent to directly link any current disability to the right hand injury in service as medical expertise is required.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson, supra; Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Accordingly, in this case, the March 2009 VA examination outweighs the Veteran's assertions.  

In conclusion, the preponderance of the evidence is against service connection for trigger finger of the right little finger.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Right Eye Disability

The Veteran is also seeking service connection for a right eye disability.  The Veteran asserts that he has a current right eye disability due to being hit in the eye with a racquetball in service.  The Veteran also reported light sensitivity since he fell on his back sustaining a TBI in November 1984.  The Veteran has also asserted that his right eye disability is secondary to his service-connected TBI, headaches or allergic rhinitis.  

Service treatment records showed that in January 1984, the Veteran was hit in the right eye with a racquetball.  The Veteran reported blurred vision and photophobia.  The provisional diagnosis was iritis, rule out retinol damage.  However, subsequent treatment records showed that such has resolved.  Importantly, the May 1987 service examination showed that the Veteran's eyes were clinically evaluated as normal.  His vision was 20/20.  In his contemporaneous medical history, the Veteran expressly denied eye trouble.  

Post-service, the Veteran was afforded a VA examination in November 2009.  The Veteran reported blurred vision right eye and light sensitivity in both eyes.  On examination, corrected visual acuity was 20/20 in both eyes.  The examiner observed that the Veteran had presbyopia, which is a progressive decrease in the ability to focus on near objects with age and was a normal finding given the Veteran's age.  The examiner determined that there were no findings of ocular pathology or inflammation that would cause photophobia.  In turn, the photophobia was not caused by or aggravated by service.  The examiner also diagnosed refractive error and presbyopia.  The Veteran had correctable vision to 20/20 in each eye, which was normal vision.  The Veteran had a refractive error and presbyopia, which are normal occurring and are due to combination of genetic factors.  He was treated for a racquetball injury to the right eye while in service, but a February 1984 examination showed that iritis and edema were both resolved and are not known to have longstanding effects on the eye.  There was no evidence of current or past iritis or edema on examination.  

On remand, the Veteran was afforded another eye examination in September 2015.  The electronic record was reviewed.  The examiner noted the diagnosis of traumatic iritis in 1984 without permanent damage, resolved.  Corrected vision was 20/40 or better.  The examiner found that the Veteran's right eye disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.    The examiner rationalized in service, the Veteran had a traumatic right eye iritis and a TBI. The iritis was treated in service and has no residual issues.  The pupil
is round, the eye is white and quiet, the lens is clear, retina and optic nerve were normal.  The Veteran's best correct vision was 20/40 or better vision in both eyes at distance and near.  The Veteran complained of floaters and blurry vision.  He did not complain of seeing yellow today.  He started seeing floaters in March 2010, which were related to normal aging vitreous changes in both eyes.  Prior VA clinical records showed that the did not complain of floaters or yellow vision.  Rather, he only complained of blurry vision at near in both eyes.  The blurry vision was due to refractive error and not migraines, TBI or allergic rhinitis.  If he had these symptoms from a TBI, migraine in service or iritis in service, they would have
manifested much sooner than 2010.  He never complained of photophobia prior to that time.  His visual complaints are unrelated to allergic rhinitis, TBI, migraine or headaches.  The Veteran has slight visual field changes unrelated to military service and more likely due to facial features and the Veteran's cooperation.

In specific regard to service connection for eye disabilities, the Board observes that service connection is not generally established for refractive error of the eye as it is not a disease or injury within the meaning of applicable legislation providing compensation benefits.  38 C.F.R. § 3.303(c), 4.9.  Refractive error of the eyes includes myopia, presbyopia, and astigmatism.  Id.; VA Manual M21-MR1, Part III, Subpart IV, Chapter 4, Section B, Para. 10(d).  Further, absent aggravation or superimposed disease or injury, service connection may not be allowed for a congenital or developmental defect of the eyes, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  Parker v. Derwinski, 1 Vet. App. 522 (1991); McNeely v. Principi, 3 Vet. App. 357, 364 (1992). 

Thus, in the absence of some event or trauma, a refractive error is a constitutional or development abnormality for which compensation benefits may not be authorized.  38 C.F.R. §§ 3.303(c), 4.9 (congenital or developmental defects, refractive error of the eye, personality disorders, and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation); see also VAOPGCPREC 82-90.

VA's General Counsel issued an opinion interpreting 38 C.F.R. § 3.303(c) to mean that that service connection may be granted for diseases of congenital, developmental, or familial origin if the evidence as a whole shows that manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations. VAOPGCPREC 67-90.  The VA General Counsel also has issued an opinion that a congenital defect can be subject to superimposed disease or injury, and if superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.

In the instant case, both VA examiners have attributed the Veteran's current eye symptoms to refractive errors.  The Board recognizes that service treatment records do document that the Veteran was diagnosed with iritis in service and that he suffered a TBI; however; both VA examiners have found that the eye issues in service resolved with no permanent residuals.  As such, although there is evidence of an event or trauma to the right eye in service, there is no evidence that the Veteran's refractive errors were aggravated or subject to a superimposed disease or injury during his military service that resulted in additional disability.  In this regard, the VA examiners clearly found that since the iritis in service had resolved and current complaints were many years after service, the Veteran's current eye symptoms were due to refractive errors and not related to service or secondary to his service-connected disorders.  Moreover, there is no contrary medical opinion of record.  Thus, as the Veteran's current right eye disorders are considered congenital or developmental defects of the eyes and not a disease or injury within the meaning of applicable legislation relating to service connection, service connection may not be allowed.

Additionally, with respect to the Veteran's contentions that he has a current right eye disorder related to his military service, as a lay person, he is not competent to render such a complex medical opinion.  In this regard, he is competent to describe an in-service injury as well as his current eye symptoms; however, as the cause of a disability of the eyes involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, he is not competent to render such a complex medical opinion.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

Therefore, the Board finds that service connection for a right eye disability is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

An initial rating of 10 percent, but no higher, for TBI is granted, subject to the law and regulations governing the payment of monetary benefits.  

An initial, compensable rating for headaches is denied.

A initial, compensable for allergic rhinitis is denied.

Entitlement to service connection for trigger finger of right little finger is denied.

Entitlement to service connection for right eye disability is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran also seeks service connection for bilateral hearing loss, tinnitus,  asthma and sleep apnea.  The Board previously remanded these issues to obtain VA examinations with etiological opinions to determine whether the Veteran had any disorders directly related to service.  Subsequently, the Veteran was afforded VA examinations to address these disorders.  With respect to the Veteran's hearing loss and tinnitus, the Veteran was afforded a VA examination in July 2015.  The examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of service.  The examiner noted that the Veteran's hearing loss was normal at both entrance and discharge with no significant threshold shift noted.  The examiner also referenced the Institute of Medicine's Landmarks Study on Military Noise exposure, which found that based on anatomical and physiological data available on the recovery process following noise exposure, it was unlikely that delayed effects occurs.  The examiner also found that the Veteran's tinnitus was at least as likely as not a symptom associated with hearing loss and was less likely than not caused by or a result of military noise exposure as there was no evidence of noise injury in service (i.e. significant threshold shift).  

However, service treatment records do document a threshold shift of 10 decibels at 3000 HERTZ in both ears from entrance to discharge.  Significantly, the finding of normal hearing at discharge is not an adequate basis for denying a claim for service connection, especially given the evidence of noise exposure and the upward threshold shift in the instant case.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Moreover, the Veteran's representative submitted a medical treatise in June 2016, which indicated that even with an apparent recovery of normal hearing after acoustic trauma, there can still be widespread and ongoing damage to the cochlear hairs within the ear, which can cause nerves to degenerate gradually and lead to delayed and progressive ear damage as well as hearing loss over time.  Unfortunately, the VA examination also did not address this medical treatise. 

Moreover, the Veteran was afforded a VA examination to address the etiology of this asthma in July 2015.  The examiner found that the Veteran did not suffer from a respiratory condition and offered no rationale for this finding.  However, subsequent VA clinical records clearly show diagnoses of chronic obstructive pulmonary disease and asthma.  As such, the July 2015 VA examination is deficient as it failed to provide an etiological opinion as directed by the Board.  

The Veteran was also afforded a VA examination that same month to address his sleep apnea.  The examiner found that the Veteran's sleep apnea was less likely than not proximately due to or the result of service-connected condition.  The only rationale provided was that the Veteran's sleep apnea was diagnosed in 2009 and was not related to TBI or depressive disorder based on examination review of record and medical literature.  As the examiner failed to provide further explanation for their findings, this rationale is inadequate.  Moreover, the examiner failed to address whether the Veteran's sleep apnea is directly related to service as directed by the Board. 

In sum, in light of the above, the Board finds that these opinions are inadequate as the examiners did not appear to consider all of the relevant evidence or, in light of such, provide sufficient rationale for their opinions.  The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, given the deficiencies described above, the Board finds that additional examinations are necessary to address these disabilities.  The Board finds that an examination rather than another opinion would be useful so that the examiner can obtain a full complete medical history from the Veteran.  

Moreover, it appears that the Veteran receives continuing treatment at VA.  The electronic record currently has records dated from February 2016.  In light of the need to remand for VA examinations, the AOJ should obtain VA treatment records from February 2016 to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).  

As a final matter, in a December 2014 rating decision, the AOJ effectuated the Board's decision awarding service connection for spinal stenosis, mild C3-4 and borderline C4 through C6with small disc herniation C5-6 with left C6 root encroachment and small disc herniation C6-7with straightening of the normal cervical lordotic curve and assigned a noncompensable rating, effective October 17, 2008.  In February 2015, the Veteran submitted a statement that can reasonably be construed as a notice of disagreement to the initial disability rating assigned.  It does not appear that the AOJ has issued a statement of the case with respect this matter.  The United States Court of Appeals Court for Veterans Claims (Court) has held that, where the record contains a notice of disagreement as to an issue, but no statement of the case, the issue must be remanded for the issuance of a statement of the case, and to provide the Veteran an opportunity to perfect the appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, the case is REMANDED for the following action:

1. The Veteran and his representative should be furnished with a statement of the case with respect to the issue of entitlement to an initial compensable rating for spinal stenosis, mild C3-C4, borderline C4-C6 with small disc herniation C5-C6 with left C6 root encroachment, small disc herniation C6-C7 with straightening of normal lordotic curve.  The Veteran and his representative should be advised of the need to file a timely substantive appeal if the Veteran desires to complete an appeal as to this issue. 

2.  Obtain the Veteran's VA treatment records dated from February 2016 to the present.  

3.  After obtaining any outstanding treatment records, the Veteran should be scheduled for appropriate VA examination(s) in order to determine the nature and etiology of bilateral hearing loss, tinnitus, asthma and sleep apnea.  All indicated tests and studies should be undertaken.  The electronic record, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  

A) After examining the Veteran and taking a thorough medical history, the appropriate examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's bilateral hearing loss and/or tinnitus is related to his acknowledged in-service noise exposure.  The examiner must address the significance, if any, of the upward threshold shift of 10 decibels at 3000 Hertz in both ears from the enlistment service examination to the discharge service examination.

In rendering this opinion, the examiner should also consider the lay statements of record, to include those pertaining to the incurrence and continuity of symptomatology of the disorders at issue, and the medical treatise submitted by the Veteran's representative in June 2016.  A rationale for the opinion offered should be provided.

B) After examining the Veteran and taking a thorough medical history, the appropriate examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's asthma i) is related to the Veteran's military service, to include the November 1984 fall that resulted in the Veteran's service connected TBI, ii) caused by or proximately due to his service-connected disabilities, or iii) aggravated by his service-connected disabilities.  

In rendering this opinion, the examiner should also consider the lay statements of record, to include those pertaining to the incurrence and continuity of symptomatology of the disorder at issue.  A rationale for the opinion offered should be provided.

C) After examining the Veteran and taking a thorough medical history, the appropriate examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's sleep apnea i) is related to the Veteran's military service, to include the November 1984 fall that resulted in the Veteran's service connected TBI, ii) caused by or proximately due to his service-connected disabilities, or iii) aggravated by his service-connected disabilities. 

In rendering this opinion, the examiner should also consider the lay statements of record, to include those pertaining to the incurrence and continuity of symptomatology of the disorder at issue.  A rationale for the opinion offered should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's remanded claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, if otherwise in order, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


